Case 4:19-cv-00057-DN Document 27-1 Filed 09/03/21 PagelD.331 Page 1 of 6

pe ae Be eae

United States Department of the Interior Cs2222n=-

BUREAU OF LAND MANAGEMENT
Utah State Office
440 West 200 South, Suite 500
Salt Lake City, UT 84101-1345
http://www. blo..gov/uiah

   

 

In Reply Refer To: CERTIFIED MAIL —- RETURN RECEIPT
3100 (UT-922) 9489 0090 0027 6180 0873 56

Landon Newell

Southern Utah Wilderness Alliance
425 East 100 South

Salt Lake City, UT 84111

Dear Mr. Newell,

On March 19, 2019, the U.S. District Court for the District of Columbia issued a decision
holding, among other things, that the offering and sale of certain oil and gas leases on Bureau of
Land Management (BLM)-managed public lands in Utah did not comply with the National
Environmental Policy Act (NEPA). WildEarth Guardians, et al. v. Bernhardt (WEG v.
Bernhardt), Case No. 1:16-cv-01724-RC (368 F. Supp. 3d 41). Specifically, the court found that
the NEPA documents the BLM relied on in offering and selling the subject leases did not
adequately assess potential impacts involving greenhouse gas (GHG) emissions and climate
change.

Since the WEG y. Bernhardt decision was issued, various BLM oil and gas lease sales have been
challenged in both administrative and judicial proceedings. These proceedings involve
challenges to the BLM’s analysis of GHG emissions similar to the claims at issue in the WEG v.
Bernhardt litigation. As a result, BLM Utah suspended 226 leases that were subject to litigation
or administrative appeal while it prepared additional NEPA analysis to address the GHG
emissions expected to occur as a result of leasing these parcels.

On January 11, 2021, the Analysis for Greenhouse Gas Emissions Related to Oil and Gas
Leasing in Utah, Environmental Assessment and Finding of No Significant Impact, DOI-BLM-
UT-0000-2021-0001-EA, was completed and included an analysis that is consistent with the
WEG vy. Bernhardt decision described above. On January 11, 2021, the BLM signed a Finding of
No Significant Impact and has determined that it is appropriate to lift the suspension of
operations and production (SOP) on the above-referenced 226 leases with no changes to the
stipulations or notices. The SOPs are lifted effective February 1, 2021.

Copies of the decisions lifting the lease suspensions can be found on the BLM NEPA ePianning

website: https://eplanning.bIm.gov/eplanning-ui/project/2002778/510.
Case 4:19-cv-00057-DN Document 27-1 Filed 09/03/21 PagelD.332 Page 2 of 6

2
If you have questions, please contact Angela Wadman at (801) 539-4052.
Sincerely,
KE NT Digitally signed by KENT
HOFFMAN
HOFFMAN Date: 2021.01.14 08:23:54
-07'00'
Kent Hoffman

Deputy State Director
Lands and Minerals
Case 4:19-cv-00057-DN Document 27-1 Filed 09/03/21 PagelD.333 Page 3 of 6

 

Laura Peterson

Southern Utah Wilderness Alliance
425 East 100 South

Salt Lake City, UT 84111

Dear Ms. Peterson,

On March 19, 2019, the U.S. District Court for the District of Columbia issued a decision
holding, among other things, that the offering and sale of certain oil and gas leases on Bureau of
Land Management (BLM)-managed public lands in Utah did not comply with the National
Environmental Policy Act (NEPA). WildEarth Guardians, et al. v. Bernhardt (WEG v.
Bernhardt), Case No. 1:16-cv-01724-RC (368 F. Supp. 3d 41). Specifically, the court found that
the NEPA documents the BLM relied on in offering and selling the subject leases did not
adequately assess potential impacts involving greenhouse gas (GHG) emissions and climate
change.

Since the WEG v. Bernhardt decision was issued, various BLM oil and gas lease sales have been
challenged in both administrative and judicial proceedings. These proceedings involve
challenges to the BLM’s analysis of GHG emissions similar to the claims at issue in the WEG v.
Bernhardt litigation. As a result, BLM Utah suspended 226 leases that were subject to litigation
or administrative appeal while it prepared additional NEPA analysis to address the GHG
emissions expected to occur as a result of leasing these parcels.

On January 11, 2021, the Analysis for Greenhouse Gas Emissions Related to Oil and Gas
Leasing in Utah, Environmental Assessment and Finding of No Significant Impact, DOI-BLM-
UT-0000-2021-0001-EA, was completed and included an analysis that is consistent with the
VEG \. Bernhardt decision described above. On January 11, 2021, the BLM signed a Finding of
No Significant Impact and has determined that it is appropriate to lift the suspension of
operations and production (SOP) on the above-referenced 226 leases with no changes to the
stipulations or notices. The SOPs are lifted effective February 1. 2021.

Copies of the decisions lifting the lease suspensions can be found on the BLM NEPA ePlanning

website: https: / /eplanning. blm.gov/eplanning-ui/project/2002778/510.
Case 4:19-cv-00057-DN Document 27-1 Filed 09/03/21 PagelD.334 Page 4 of 6

2

If you have questions, please contact Angela Wadman at (801) 539-4052.

Sincerely,
K FE NT Digitally signed by KENT
HOFFMAN

Date: 2021.01.14 08:23:54
HOFFMAN — Syr0

Kent Hoffman
Deputy State Director
Lands and Minerals
Case 4:19-cv-00057-DN Document 27-1 Filed 09/03/21 PagelD.335 Page 5 of 6

Ltda she tanh Ba heey

United States Department of the Interior

BUREAU OF LAND MANAGEMENT
Utah State Office
440 West 200 South, Suite 500
Salt Lake City, UT 84101-1345

hito:/www.blm.gov/utah

   

In Reply Refer To: CERTIFIED MAIL — RETURN RECEIPT
3100 (UT-922) 9489 0090 0027 6180 0873 25

Stephen H.M. Bloch

Southern Utah Wilderness Alliance
425 East 100 South

Salt Lake City, UT 84111

Dear Mr. Bloch,

On March 19, 2019, the U.S. District Court for the District of Columbia issued a decision
holding, among other things, that the offering and sale of certain oil and gas leases on Bureau of
Land Management (BLM)-managed public lands in Utah did not comply with the National
Environmental Policy Act (NEPA). WildEarth Guardians, et al. v. Bernhardt (WEG v.
Bernhardt), Case No. 1:16-cv-01724-RC (368 F. Supp. 3d 41). Specifically, the court found that
the NEPA documents the BLM relied on in offering and selling the subject leases did not
adequately assess potential impacts involving greenhouse gas (GHG) emissions and climate
change.

Since the WEG v. Bernhardt decision was issued, various BLM oil and gas lease sales have been
challenged in both administrative and judicial proceedings. These proceedings involve
challenges to the BLM’s analysis of GHG emissions similar to the claims at issue in the WEG v.
Bernhardt litigation. As a result, BLM Utah suspended 226 leases that were subject to litigation
or administrative appeal while it prepared additional NEPA analysis to address the GHG
emissions expected to occur as a result of leasing these parcels.

On January 11, 2021, the Analysis for Greenhouse Gas Emissions Related to Oil and Gas
Leasing in Utah, Environmental Assessment and Finding of No Significant Impact, DOI-BLM-
UT-0000-2021-0001-EA, was completed and included an analysis that is consistent with the
WEG v. Bernhardt decision described above. On January 11, 2021, the BLM signed a Finding of
No Significant Impact and has determined that it is appropriate to lift the suspension of
operations and production (SOP) on the above-referenced 226 leases with no changes to the
stipulations or notices. The SOPs are lifted effective February 1, 2021,

Copies of the decisions lifting the lease suspensions can be found on the BLM NEPA ePlanning
website: https://eplanning.blm.gov/eplanning-ui/project/2002778/510.
Case 4:19-cv-00057-DN Document 27-1 Filed 09/03/21 PagelD.336 Page 6 of 6

2

If you have questions, please contact Angela Wadman at (801) 539-4052,

Sincerely,
K E N T Digitally signed by KENT
HOFFMAN

Date: 2021.01.14 08:23:54
HOFFMAN oreo

Kent Hoffman
Deputy State Director
Lands and Minerals
